Citation Nr: 1538130	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial increased rating posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from December 5, 2007 to December 2, 2013 and as 30 percent disabling from December 3, 2013.  

2. Entitlement to service connection for diabetic retinopathy.  

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus.  

4. Entitlement to service connection for lichen-planus-like keratosis, claimed as dermatofibrosarcoma, protuberans, in the chest area.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for PTSD and assigned a 10 percent rating.  In February 2010 the Veteran testified at a RO hearing.  A February 2014 rating decision granted an increased rating of 30 percent for PTSD, effective December 3, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

As for the service connection issues listed on the title page, the March 2009 rating decision denied service connection for peripheral neuropathy of the lower extremities and for diabetic retinopathy.  A December 2009 rating decision denied service connection for lichen-planus-like keratosis, claimed as dermatofibrosarcoma, protuberans, in the chest area.  In February 2010, the Veteran's notice of disagreement with these determinations was received.  The Board recognizes that, during the appeal period the format of the claims folder shifted from being a paper file to VBMS.  Thus the Agency of Original Jurisdiction (AOJ) must either issue a Statement of the Case (SOC), if needed, or, alternatively, properly associate this document and any other outstanding documents, with the claims file.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Just prior to the December 2014 Board remand, the Veteran's representative provided written argument in support of the Veteran's appeal.  There is no prejudice to the Veteran in proceeding to remand the claim at this juncture as the AOJ did not comply with the Board's remand directives, thus necessitating another remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The Board regrets the additional delay (with respect to the increased rating issue on appeal), especially considering that this matter was the subject of three previous remands dated in March 2012, October 2013, and December 2014.  However, there was a lack of compliance with the Board's most recent remand instructions in December 2014.  As the development requested has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the December 2014 remand, the Board instructed the RO to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased evaluation for PTSD, to include all available treatment records from Dr. E.F., a psychologist in Trenton, Michigan, from January 2010 to the present.  Subsequently, VA sent a letter to the Veteran acknowledging that he was treated by Dr. E.F. and requesting that he submit any additional pertinent evidence or authorize VA to obtain the records by giving the medical provider's address and dates of treatment.  As VA did not request that the Veteran submit or authorize VA to obtain treatment records from Dr. E.F. from January 2010 to the present, the letter did not comply with the Board's instructions.  Stegall, supra. 

In February 2015 a letter from Dr. E.F. dated in May 2012 was received, indicating that at that time she was seeing the Veteran weekly for PTSD treatment and that they had met 62 times.  Furthermore, on VA PTSD examination in May 2015 the examiner indicated that the Veteran was seeing Dr. E.F. every two weeks.  Thus, an attempt needs to be made to obtain all treatment records from Dr. E.F., including from January 2010 to the present.  

Lastly, for the reasons explained in the Introduction, a SOC should be sent to the Veteran on the claims for service connection for diabetic retinopathy; peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus; and, lichen-planus-like keratosis, claimed as dermatofibrosarcoma, protuberans, in the chest area.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request that the Veteran submit or authorize VA to obtain all treatment records from Dr. E.F., including from January 2010 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
   
2. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to higher initial ratings for PTSD.  If this benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Issue or associate with the claims file a SOC addressing the issues of entitlement to service connection for diabetic retinopathy; peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus; and, lichen-planus-like keratosis, claimed as dermatofibrosarcoma, protuberans, in the chest area.  Certify these issues to the Board only if the Veteran perfects an appeal of them.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

